Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
05/27/2016 09:05 AM CDT




                                                        - 661 -
                                           Nebraska A dvance Sheets
                                            293 Nebraska R eports
                                                LINDNER v. KINDIG
                                                 Cite as 293 Neb. 661




                           K laus P. Lindner,        appellant, v. Douglas K indig,
                                        mayor of the     City    La Vista,
                                                                  of
                                                et   al., appellees.
                                                     ___ N.W.2d ___

                                          Filed May 27, 2016.     No. S-15-630.

                1.	 Summary Judgment: Appeal and Error. An appellate court will
                     affirm a lower court’s grant of summary judgment if the pleadings and
                     admitted evidence show that there is no genuine issue as to any material
                     facts or as to the ultimate inferences that may be drawn from those facts
                     and that the moving party is entitled to judgment as a matter of law.
                 2.	 ____: ____. In reviewing a summary judgment, an appellate court views
                     the evidence in the light most favorable to the party against whom the
                     judgment was granted and gives that party the benefit of all reasonable
                     inferences deducible from the evidence.
                3.	 Limitations of Actions. The determination of which statute of limita-
                     tions applies is a question of law.
                4.	 Judgments: Appeal and Error. An appellate court independently
                     reviews questions of law decided by a lower court.
                5.	 Summary Judgment. On a motion for summary judgment, the question
                     is not how the factual issue is to be decided but whether any real issue
                     of material fact exists.
                6.	 ____. Summary judgment is proper if the pleadings and admissible
                     evidence offered at the hearing show there is no genuine issue as to any
                     material facts or as to the ultimate inferences that may be drawn from
                     those facts and that the moving party is entitled to judgment as a matter
                     of law.
                7.	 Summary Judgment: Proof. A party moving for summary judgment
                     makes a prima facie case for summary judgment by producing enough
                     evidence to demonstrate that the movant is entitled to judgment if the
                     evidence were uncontroverted at trial.
                8.	 ____: ____. Once the moving party makes a prima facie case, the
                     burden shifts to the party opposing the motion to produce admissible
                                    - 662 -
                       Nebraska A dvance Sheets
                        293 Nebraska R eports
                             LINDNER v. KINDIG
                              Cite as 293 Neb. 661

     contradictory evidence showing the existence of a material issue of fact
     that prevents judgment as a matter of law.
 9.	 Constitutional Law: Limitations of Actions. A constitutional claim
     can become time barred just as any other claim can.
10.	 Limitations of Actions. The period of limitations begins to run upon the
     violation of a legal right, that is, when an aggrieved party has the right
     to institute and maintain suit.
11.	 ____. The time at which a cause of action accrues will differ depending
     on the facts of the case.

   Appeal from the District Court for Sarpy County: William
B. Zastera, Judge. Affirmed.
   K.C. Engdahl for appellant.
  Gerald L. Friedrichsen, of Fitzgerald, Schorr, Barmettler &
Brennan, P.C., L.L.O., for appellees.
  Heavican, C.J., Wright, Connolly, Miller-Lerman, Cassel,
Stacy, and K elch, JJ.
   Miller-Lerman, J.
                      NATURE OF CASE
   This is the second time this case has been before us. On
December 16, 2011, Klaus P. Lindner filed a complaint in the
district court for Sarpy County against the City of La Vista,
Nebraska (City), and its mayor and city council members (col-
lectively appellees), seeking a declaratory judgment that ordi-
nance No. 979, creating an offstreet parking district adjoining
a Cabela’s store, is unconstitutional. The district court found
that the action was time barred and granted appellees’ motion
to dismiss. Lindner appealed. In Lindner v. Kindig, 285 Neb.
386, 826 N.W.2d 868 (2013) (Lindner I), we determined that
we could not tell from the face of Lindner’s complaint when
Lindner’s cause of action accrued. Therefore, we reversed the
judgment of the district court and remanded the cause for fur-
ther proceedings.
   Upon remand, appellees filed a motion for summary judg-
ment. A hearing was held at which evidence was received.
                                - 663 -
                    Nebraska A dvance Sheets
                     293 Nebraska R eports
                         LINDNER v. KINDIG
                          Cite as 293 Neb. 661

On June 15, 2015, the district court filed an order in which
it determined that the 4-year catchall limitations period set
forth in Neb. Rev. Stat. § 25-212 (Cum. Supp. 2014) applied
and that Lindner’s action accrued more than 4 years before
he filed his complaint. The district court identified sev-
eral accrual dates, to wit, when appellees opted to pay for
the cost of offstreet parking through general revenues and
sales tax revenues, enacted ordinance No. 983 authorizing
the issuance of general obligation bonds, issued the bonds,
and first paid on the bonds. Because each of these events
occurred greater than 4 years before Lindner filed his com-
plaint, the district court granted appellees’ motion for sum-
mary judgment. We determine that the district court did not
err when it granted appellees’ motion for summary judgment,
and we affirm.

                    STATEMENT OF FACTS
   In Lindner I, we set forth the facts underlying this case
as follows:
         On January 17, 2006, the City . . . passed and approved
      ordinance No. 979. The ordinance provided for “the cre-
      ation of vehicle offstreet parking District No. 1 of the
      City” as authorized under Neb. Rev. Stat. § 19-3301 et
      seq. (Reissue 2012). According to the ordinance, the costs
      of the offstreet parking facilities—estimated by the city
      engineer to be $9 million—would be paid for from gen-
      eral taxes, special property taxes or assessments on prop-
      erty within the offstreet parking district, and/or general
      property taxes, with financing by issuance of the City’s
      general obligation bonds.
         On December 16, 2011, . . . Lindner, a resident of the
      City, filed a complaint against . . . appellees. . . . Lindner
      sought declaratory judgment and a declaration of the
      unconstitutionality of the ordinance.
         Lindner alleged that the ordinance violated the
      Nebraska Constitution in two ways: first, by paying for
                         - 664 -
             Nebraska A dvance Sheets
              293 Nebraska R eports
                  LINDNER v. KINDIG
                   Cite as 293 Neb. 661

the costs through a general property tax levy in violation
of article VIII, § 6, and second, by granting a Cabela’s
store a special benefit in violation of article III, § 18. .
. . [H]e alleged that under the ordinance, appellees had
agreed to pay for and bear the entire cost of the parking
facilities directly benefiting the Cabela’s store. Lindner
believed that the cost was paid with sales tax revenues
drawn from municipal general funds. . . . Lindner alleged
that as a resident of the City, he was “aggrieved as a con-
sequence of municipal revenues having been applied in
an unconstitutional manner for the peculiar benefit of a
private enterprise and in a manner which contravenes the
constitutional prohibition on granting or establishment of
special privileges and immunities.”
   Lindner therefore asked the district court to order and
declare that “any and all agreements or practices as above
detailed are null, void and unconstitutional” and to issue
an order restraining and enjoining ongoing enforcement
of or adherence to the ordinance. He also requested that
appellees be ordered to impose and levy any necessary
special assessments upon the property which was spe-
cially benefited by the parking facilities.
   Appellees filed a motion to dismiss the complaint
under Neb. Ct. R. Pldg. § 6-1112(b)(6). They alleged that
the claim was barred by the “applicable time periods” for
challenging the ordinance.
   The district court granted appellees’ motion to dis-
miss and dismissed the complaint with prejudice. The
court reasoned that the complaint was subject to the
4-year catchall statute of limitations set forth in Neb.
Rev. Stat. § 25-212 (Cum. Supp. 2012). The court
determined that the limitations period began to run on
the date that the ordinance was passed and approved—
January 17, 2006—giving Lindner until January 17,
2010, to bring the current action. Because Lindner did
not file the complaint until December 16, 2011, the court
                               - 665 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        LINDNER v. KINDIG
                         Cite as 293 Neb. 661

      concluded that the complaint was barred by the statute
      of limitations.
         Lindner timely appealed . . . .
285 Neb. at 387-89, 826 N.W.2d at 870-71.
   On appeal in Lindner I, Lindner claimed that
      the district court erred in (1) concluding that his com-
      plaint failed to state a claim upon which relief could be
      granted, (2) dismissing his complaint with prejudice, and
      (3) determining that the complaint was barred by a 4-year
      statute of limitations. Lindner also assert[ed] that it was
      error as a matter of law to determine that a 4-year statute
      of limitations can operate to bar claims of unconstitution-
      ality directed to a municipal ordinance.
285 Neb. at 389, 826 N.W.2d at 871.
   In our analysis in Lindner I, we noted that the ques-
tion of the ordinance’s constitutionality was not properly
before us. We nevertheless assumed without deciding that the
constitutional provisions identified in Lindner’s complaint
applied to the ordinance, but we did not express an opinion
regarding the constitutionality of the ordinance or its contin-
ued viability.
   In Lindner I, we then considered the issue of whether
Lindner’s claim that the ordinance was unconstitutional was
barred by a statute of limitations, and we stated that a “‘consti-
tutional claim can become time-barred just as any other claim
can.’” 285 Neb. at 391, 826 N.W.2d at 872, quoting Block v.
North Dakota, 461 U.S. 273, 103 S. Ct. 1811, 75 L. Ed. 2d
840 (1983). We further noted that “[t]he period of limitations
begins to run upon the violation of a legal right, that is, when
an aggrieved party has the right to institute and maintain suit.”
Id. at 392, 826 N.W.2d at 873.
   In Lindner I, we stated:
         Lindner’s claim of harm ultimately depends upon the
      funding mechanism actually employed by appellees.
      According to the ordinance, the costs of the offstreet
      parking facilities would be paid for from general taxes,
                               - 666 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        LINDNER v. KINDIG
                         Cite as 293 Neb. 661

      special property taxes or assessments on property within
      the offstreet parking district, and/or general property
      taxes, with financing by issuance of the City’s general
      obligation bonds. In other words, the language of the
      ordinance was broad enough to allow for payment of the
      costs through a special assessment on Cabela’s. And if
      that had occurred, Lindner’s allegations of unconstitu-
      tionality would seem to disappear, because his complaint
      appears to concede that a special assessment would have
      been constitutional.
         But instead, [upon consideration of a ruling granting
      a motion to dismiss and] accepting as we must at this
      stage the truth of Lindner’s allegations, appellees opted
      to pay for the costs of the offstreet parking district
      through a general property tax levy or sales tax rev-
      enues drawn from municipal general funds. It was this
      decision or its implementation that adversely affected
      Lindner’s rights and allegedly gave rise to his right to
      institute suit.
285 Neb. at 392, 826 N.W.2d at 873.
   In Lindner I, we could not tell from the face of Lindner’s
complaint when appellees made the decision choosing the
specific funding mechanism to be used or implemented that
decision, and we stated that “[i]t is certainly plausible that the
decision to use general funding sources or the implementa-
tion of that decision was made within 4 years immediately
before the filing of Lindner’s complaint.” 285 Neb. at 393, 826
N.W.2d at 874. Because Lindner’s complaint did not allege
when appellees decided to pay the costs from general sources
or when they implemented the decision, we determined that the
complaint did not disclose on its face that Lindner’s claim was
time barred. We stated:
         Although we agree with the district court that the
      4-year catchall limitations period set forth in § 25-212
      potentially applies, we disagree with the court’s con-
      clusion that the limitations period began to run when
                               - 667 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        LINDNER v. KINDIG
                         Cite as 293 Neb. 661

      the ordinance was passed. Because we cannot determine
      when Lindner’s cause of action accrued in this case, we
      reverse the judgment and remand the cause for further
      proceedings.
Id. at 393-94, 826 N.W.2d at 874.
   After the cause was remanded to the district court, appel-
lees filed a motion for summary judgment on May 22, 2015.
At the hearing on the motion for summary judgment, appellees
offered and the court received 14 exhibits, and Lindner offered
and the court received 3 exhibits. The undisputed evidence
showed that on March 21, 2006, the City passed and approved
ordinance No. 983, which authorized “THE ISSUANCE OF
GENERAL OBLIGATION OFF-STREET PARKING BONDS,
SERIES 2006,” in the principal amount of $7,940,000 to pay
the costs of the offstreet parking facilities. The ordinance
stated that the date of the original issue for the bonds was
April 15, 2006, and that interest on the bonds was payable
on April 15 and October 15 of each year, commencing with
October 15, 2006.
   An affidavit of the City’s director of administrative services
was admitted into evidence, and the director stated that the
City had a certain checking account into which some of the
City’s general revenues and all of its sales tax revenue were
deposited. The director further stated in his affidavit that “[a]ll
payments of principal and interest on the Off-Street Parking
Bonds” were made from that checking account. According to
the director’s affidavit and bank statements that were admitted
into evidence, on October 16, 2006, the City made the first
interest payment on the bonds in the amount of $179,366.25.
On April 16, 2007, the City made a payment of interest in
the amount of $179,366.25 and a payment of principal in the
amount of $280,000.
   The evidence further showed that on July 11, 2007, Lindner
sent an e-mail to the City’s administrator asking if the City
was going to impose a special assessment on Cabela’s to pay
for the offstreet parking. In a letter to Lindner dated July 12,
                               - 668 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        LINDNER v. KINDIG
                         Cite as 293 Neb. 661

2007, the administrator stated that the City did “not intend to
specially assess Cabela’s for the off-street parking.”
   On June 15, 2015, the district court filed an order in which it
granted appellees’ motion for summary judgment. The district
court concluded that the 4-year catchall statute of limitations
found in § 25-212 applied. In its order, the court stated:
        The undisputed facts show that [the City] paid the
     costs of the off-street parking facility not by special
     assessments, but through general revenues and sales tax
     revenues. Further, the undisputed facts also show that
     [the City] made and implemented its decision to pay for
     the off-street parking facilities with sales tax revenues
     (1) in March 2006, when it passed Ordinance No. 983;
     (2) on April 15, 2006, when the General Obligation Off-
     Street Parking Bonds, Series 2006 were issued; and (3)
     on October 16, 2006, when it made its first payment of
     interest on the General Obligation Off-Street Parking
     Bonds, Series 2006. All of these events occurred more
     than four years prior to December 16, 2011, the date
     in [sic] which [Lindner] filed this action. Accordingly,
     [Lindner] failed to comply with the applicable 4 year
     statute of limitations.
The district court determined there was no genuine issue of
material fact, and it granted appellees’ motion for summary
judgment.
   Lindner appeals.

                 ASSIGNMENTS OF ERROR
   Lindner claims, consolidated and restated, that the district
court erred when it (1) determined that Lindner’s complaint
is barred by the 4-year statute of limitations, (2) relied on our
opinion in Lindner I “as being dispositive or controlling with
regard to the issue of whether [Lindner’s] claim is barred by
operation of a four year period of limitations,” and (3) deter-
mined that the 4-year statute of limitations applies to Lindner’s
claim even though the nature of Lindner’s claim is an “ongoing
                              - 669 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                       LINDNER v. KINDIG
                        Cite as 293 Neb. 661

and continuously accruing constitutional wrong, deprivation
or violation.”

                 STANDARDS OF REVIEW
   [1,2] An appellate court will affirm a lower court’s grant
of summary judgment if the pleadings and admitted evidence
show that there is no genuine issue as to any material facts or
as to the ultimate inferences that may be drawn from those
facts and that the moving party is entitled to judgment as a
matter of law. Sulu v. Magana, 293 Neb. 148, ___ N.W.2d ___
(2016). In reviewing a summary judgment, an appellate court
views the evidence in the light most favorable to the party
against whom the judgment was granted and gives that party
the benefit of all reasonable inferences deducible from the
evidence. Id.
   [3,4] The determination of which statute of limitations
applies is a question of law. Sherman T. v. Karyn N., 286
Neb. 468, 837 N.W.2d 746 (2013). An appellate court inde-
pendently reviews questions of law decided by a lower court.
Adair Asset Mgmt. v. Terry’s Legacy, 293 Neb. 32, 875 N.W.2d
421 (2016).

                            ANALYSIS
   Lindner generally contends that the district court erred when
it granted appellees’ motion for summary judgment based
upon its determination that Lindner’s constitutional challenge
to ordinance No. 979 is subject to and barred by the 4-year
catchall statute of limitations found in § 25-212. As explained
below, we find no merit to Lindner’s contentions.
   [5,6] The principles regarding summary judgment are well
established. On a motion for summary judgment, the question is
not how the factual issue is to be decided but whether any real
issue of material fact exists. Phillips v. Liberty Mut. Ins. Co.,
293 Neb. 123, 876 N.W.2d 361 (2016). In reviewing a sum-
mary judgment, an appellate court views the evidence in the
light most favorable to the party against whom the judgment
                                - 670 -
                    Nebraska A dvance Sheets
                     293 Nebraska R eports
                         LINDNER v. KINDIG
                          Cite as 293 Neb. 661

was granted and gives that party the benefit of all reasonable
inferences deducible from the evidence. Sulu v. Magana, supra.
Summary judgment is proper if the pleadings and admissible
evidence offered at the hearing show there is no genuine issue
as to any material facts or as to the ultimate inferences that
may be drawn from those facts and that the moving party is
entitled to judgment as a matter of law. Phillips v. Liberty Mut.
Ins. Co., supra.
   [7,8] A party moving for summary judgment makes a prima
facie case for summary judgment by producing enough evi-
dence to demonstrate that the movant is entitled to judgment
if the evidence were uncontroverted at trial. Id. Once the mov-
ing party makes a prima facie case, the burden shifts to the
party opposing the motion to produce admissible contradictory
evidence showing the existence of a material issue of fact that
prevents judgment as a matter of law. Id.
   We first note that in Lindner’s complaint, he sought a
declaratory judgment that ordinance No. 979 is unconstitu-
tional because it violates article VIII, § 6, and article III, § 18,
of the Nebraska Constitution. As we did in Lindner I, for the
purposes of this opinion, we will assume without deciding that
these constitutional provisions identified in Lindner’s com-
plaint apply to the ordinance; however, we note that in doing
so, we make no determinations regarding the constitutionality
of the ordinance or its continued viability. With this frame-
work in mind, we turn to whether the district court correctly
determined that Lindner’s claim is barred by the 4-year statute
of limitations.
   Lindner alleged in his amended reply that “each day” con-
stitutes a “separate accrual date,” and he therefore generally
asserts that his claim that the ordinance is unconstitutional is
not the type of claim that is subject to any statute of limita-
tions. Lindner more specifically contends that his claim is not
subject to any limitations period, because the nature of his
claim is that of “an alleged ongoing and continuously accruing
constitutional wrong, deprivation or violation.”
                               - 671 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        LINDNER v. KINDIG
                         Cite as 293 Neb. 661

   [9] We rejected this argument in Lindner I, in which we
quoted the U.S. Supreme Court and stated that a “‘constitu-
tional claim can become time-barred just as any other claim
can.’” 285 Neb. at 391, 826 N.W.2d at 872, quoting Block v.
North Dakota, 461 U.S. 273, 103 S. Ct. 1811, 75 L. Ed. 2d 840
(1983). With respect to the purpose of statutes of limitations
periods, in Lindner I we stated:
      Statutes of limitations rest on a common understanding
      that wrongs for which the law grants a remedy are sub-
      ject to a requirement that, in fairness, the party wronged
      must pursue the remedy in a timely fashion. This under-
      standing, in turn, addresses three concerns: first, for stale
      claims, where memories fade and witnesses and records
      may be missing; second, for repose—that after some
      period of time, claims should not continue unresolved;
      and third, that a plaintiff cannot sleep on his or her rights
      and then suddenly demand a remedy, without creating
      a greater wrong against the party charged and a wrong
      against the peace of the community.
285 Neb. at 391, 826 N.W.2d at 872-73.
   We then recognized in Lindner I that Lindner was making
a facial challenge to the constitutionality of the ordinance, but
we observed that the distinction between a facial challenge as
opposed to an “‘as-applied’” challenge “is not of great import
for statute of limitations purposes.” 285 Neb. at 391-92, 826
N.W.2d at 873. We stated:
      “[A] case alleging facial unconstitutionality is ripe not
      simply when the law is passed but, just like an as-applied
      challenge, when the government acts pursuant to that law
      and adversely affects the plaintiff’s rights.” “There is
      simply no categorical rule that a law becomes insulated
      from facial challenge by the mere passage of time.”
Id. at 392, 826 N.W.2d at 873.
   In his complaint, Lindner alleged that he was the aggrieved
party, and in Lindner I, we identified certain events which
would affect Lindner’s rights. And because Lindner is the
                               - 672 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                        LINDNER v. KINDIG
                         Cite as 293 Neb. 661

aggrieved party, we need not consider facial challenge timing
issues brought by third parties. See Timothy Sandefur, The
Timing of Facial Challenges, 43 Akron L. Rev. 51 (2010).
   [10,11] Accrual is a preliminary “question necessary for
getting the plaintiff through the courthouse door.” Id. at 61.
Regarding when a limitations period begins to run, we stated
in Lindner I:
         The period of limitations begins to run upon the viola-
      tion of a legal right, that is, when an aggrieved party has
      the right to institute and maintain suit. “The time at which
      a cause of action accrues will differ depending on the
      facts of the case, but it will come whenever the plaintiff’s
      rights are finally and clearly affected pursuant to the law
      that [he or] she believes is unconstitutional.”
285 Neb. at 392, 826 N.W.2d at 873.
   Lindner has not persuaded us that our reasoning in Lindner I
was in error. Based upon our reasoning and determination set
forth in Lindner I, we do not agree with Lindner’s conten-
tion that his claim should be subjected to perennial review,
and we therefore reject his argument that his claim that the
ordinance is unconstitutional is not subject to any statute of
limitations.
   Our reasoning is in accord with that of other jurisdictions.
In H & B Builders, Inc. v. City of Sunrise, 727 So. 2d 1068
(Fla. App. 1999), a Florida appellate court concluded that a
4-year statute of limitations applied to the plaintiff’s chal-
lenge to a city’s special assessment bonds. In determining
that the statute of limitations should apply to the plaintiff’s
claim, the court stated that the city “‘has a need for certainty
in its economic affairs,’ and that its policy decisions should
not be subjected to a perennial review.” Id. at 1071. See, also,
Fredrick v. Northern Palm Beach Cty. Imp., 971 So. 2d 974
(Fla. App. 2008) (determining that homeowners’ challenge
to validity of property assessments was barred by statute
of limitations).
                              - 673 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                       LINDNER v. KINDIG
                        Cite as 293 Neb. 661

   Having determined that Lindner’s claim is subject to a
statute of limitations, we must determine which statute of
limitations applies. The determination of which statute of
limitations applies is a question of law. Sherman T. v. Karyn
N., 286 Neb. 468, 837 N.W.2d 746 (2013). An appellate court
independently reviews questions of law decided by a lower
court. Adair Asset Mgmt. v. Terry’s Legacy, 293 Neb. 32, 875
N.W.2d 421 (2016).
   The district court determined that the 4-year catchall limita-
tions period set forth in § 25-212 applies to Lindner’s claim.
Section 25-212 provides that “[a]n action for relief not other-
wise provided for in Chapter 25 can only be brought within
four years after the cause of action shall have accrued.” In
Lindner I, it was not necessary to determine which statute of
limitations applied, and we stated that the 4-year statute of
limitations set forth in § 25-212 “potentially applies.” 285 Neb.
at 393, 826 N.W.2d at 874.
   Lindner has not pointed us to a statute of limitations other
than the 4-year catchall statute of limitations that could poten-
tially apply to his claim. Appellees contend that the 4-year
catchall statute of limitations applies. We are aware that in
certain instances, a public entity is subject to a specific limi-
tations period set by statute. See Block v. North Dakota, 461
U.S. 273, 103 S. Ct. 1811, 75 L. Ed. 2d 840 (1983). However,
having reviewed the nature of Lindner’s allegations, we see
no statute of limitations that specifically applies to Lindner’s
constitutional claim.
   We have stated that § 25-212 “provides the catchall limi-
tations period for any action seeking relief for which the
Legislature has not enacted a more specific statute of limita-
tions.” Adkins v. Burlington Northern Santa Fe RR. Co., 260
Neb. 156, 161, 615 N.W.2d 469, 472 (2000) (emphasis in
original). Consistent with this purpose and in the absence of
a specific limitations period set by statute which applies to
Lindner’s claim, we conclude that the 4-year catchall limita-
tions period set forth in § 25-212 controls.
                              - 674 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                       LINDNER v. KINDIG
                        Cite as 293 Neb. 661

   Having concluded that the 4-year statute of limitations
applies to Lindner’s claim, we must consider whether the dis-
trict court correctly determined that Lindner’s claim is barred
by the 4-year statute of limitations. In Lindner I, we deter-
mined that the district court had erred when it determined that
the 4-year statute of limitations began to run when ordinance
No. 979 was passed. We stated that according to the ordinance,
the costs of the offstreet parking facilities would be paid from
general taxes, special property taxes or assessments on prop-
erty within the parking district, and/or general property taxes,
with financing by issuance of the City’s general obligation
bonds. We recognized that the language of the ordinance was
broad enough to pay for the costs through a special assessment
on Cabela’s, and if this had occurred, then Lindner’s claim
would seem to disappear.
   We further noted in Lindner I that if appellees opted to pay
for the costs of the offstreet parking district through a general
property tax levy or sales tax revenues drawn from munici-
pal general funds, it would have been “this decision or its
implementation that adversely affected Lindner’s rights and
allegedly gave rise to his right to institute suit.” 285 Neb. at
392, 826 N.W.2d at 873. However, we stated in Lindner I that
we could not tell from the face of Lindner’s complaint “when
appellees made the decision choosing the specific funding
mechanism to be used or implemented that decision.” 285 Neb.
at 393, 826 N.W.2d at 873 (emphasis in original). In remanding
the cause in Lindner I, we stated that
      [b]ecause the complaint does not allege when appellees
      decided to pay the costs from general sources or when
      [they] implemented the decision, the complaint does not
      disclose on its face that it is time barred. And in the
      absence of such allegations, we cannot determine with
      specificity when the claim accrued.
285 Neb. at 393, 826 N.W.2d at 874.
   Upon remand, following an evidentiary hearing, the dis-
trict court filed an order in which it stated that the evidence
                              - 675 -
                   Nebraska A dvance Sheets
                    293 Nebraska R eports
                       LINDNER v. KINDIG
                        Cite as 293 Neb. 661

showed that appellees opted to pay for the costs of the offstreet
parking through general revenues and sales tax revenues, and
not through special assessments. The district court identified
three possible dates upon which Lindner’s claim accrued.
It stated:
      [T]he undisputed facts . . . show that [the City] made and
      implemented its decision to pay for the off-street park-
      ing facilities with sales tax revenues (1) in March 2006,
      when it passed Ordinance No. 983; (2) on April 15, 2006,
      when the General Obligation Off-Street Parking Bonds,
      Series 2006 were issued; and (3) on October 16, 2006,
      when it made its first payment of interest on the General
      Obligation Off-Street Parking Bonds, Series 2006.
These dates represent when appellees made their decision
regarding which funding mechanism to use and when they
implemented that decision, and the district court stated that
“[a]ll of these events occurred more than four years prior to
December 16, 2011, the date in [sic] which [Lindner] filed this
action.” The district court therefore determined that Lindner’s
action was time barred and granted appellees’ motion for sum-
mary judgment.
   As noted, in Lindner I, we indicated that the alleged harm
to Lindner’s rights occurred when appellees declined to pay
for the offstreet parking facilities through special assess-
ments and instead paid for the costs through a general prop-
erty tax or sales tax revenue drawn from municipal general
funds. But in Lindner I, we could not tell from the face of
Lindner’s complaint when the decisions were made or when
the decisions were implemented. Hence, the necessity of
the remand.
   Following the hearing and decision on remand, Lindner
appeals. Upon our review of the record, we determine that the
district court correctly identified the three undisputed dates
when appellees chose the funding mechanism to be used and
implemented that decision. Even if we were to use the latest
of these events, October 16, 2006, as the date upon which
                              - 676 -
                  Nebraska A dvance Sheets
                   293 Nebraska R eports
                       LINDNER v. KINDIG
                        Cite as 293 Neb. 661

Lindner’s claim accrued, Lindner’s December 16, 2011, com-
plaint was filed more than 4 years after the action accrued.
Therefore, the district court did not err when it determined
that Lindner’s claim is time barred by the 4-year statute
of limitations.
                        CONCLUSION
   We conclude that the 4-year catchall statute of limita-
tions period set forth in § 25-212 applies to Lindner’s claim.
We determine that the district court did not err when it
granted summary judgment in favor of appellees based upon
its determination that Lindner’s claim is barred by the statute
of limitations.
                                                   A ffirmed.